DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of loop-mediated isothermal amplification (LAMP) for Species Group A, Lba Cas12a (SEQ ID NO: 1) as the “effector protein comprising a single RuvC” and a “single-stranded”, “RNA”, “viral”, and “influenza virus” for the “target nucleic acid” for Species Group C in the reply filed on February 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see [0066]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to because the figures are not properly labeled.
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order 
In the instant case, the view numbers for the Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
In addition, the partial views of Figures 1, 3, 4, 5, 9, 11, and 43 that appear on multiple sheets are not identified by the Figure number followed by a capital letter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications.
MPEP 2422.02 states “when a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings”.
In the instant case, the figures contains nucleotide and/or amino acid sequences that have not been properly identified by their SEQ ID NO either in the drawings or in the Brief Description of the Drawings (see Figures 5, 11, 15, 23, 28, 37, 39, 44).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the detection of target DNA in a sample comprising the use of an RNA-guided nuclease comprising a RuvC domain, wherein the RNA-guided nuclease is a type V CRISPR/Cas effector protein, in combination with a detector DNA molecule, does not reasonably provide enablement for doing so with any “RNA-guided nuclease comprising a RuvC domain” or any such detector “nucleic acid”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:

Nature of the Invention
Claim 46 is directed to a method of assaying for a target nucleic acid in sample. Claim 46 requires “a) contacting the sample to a single volume comprising: i) reagents for amplification; ii) an effector protein comprising a single RuvC; iii) a guide nucleic acid comprising a nucleotide sequence that hybridizes to a nucleic acid segment of an amplification product of the target nucleic acid; and iv) a detector nucleic acid”. The claim further recites “b) amplifying the target nucleic acid in the single volume; and c) assaying for a signal produced by cleavage of the detector nucleic acid by the effector protein upon hybridization of the guide nucleic acid to the segment of the amplification product of the target nucleic acid in the single volume”. Importantly, the claim refers to a signal produced “by cleavage of the detector nucleic acid” rather than cleavage of the target nucleic acid. The specification explains that “The present disclosure provides compositions and methods that take advantage of the discovery that type V CRISPR/Cas proteins (e.g., Cas12 proteins such as Cpf1 (Cas12a) and C2cl (Cas12b)) can promiscuously cleave non-targeted single stranded DNA (ssDNA) once activated by detection of a target DNA” ([0006]). The cleavage of the detector nucleic acid as claimed is construed as referring to such cleavage of non-targeted nucleic acid (i.e. trans-cleavage) in light of the specification. However, the recitation of “an effector protein comprising a single RuvC” broadly refers to a genus of any such single RuvC protein. Accordingly, 
Claim 75 similarly recites “A kit for assaying a target nucleic acid in a single volume” that comprises “(a) reagents for amplification; (b) a guide nucleic acid…and (c) a detector nucleic acid”. Claim 75 similarly recites that the detector nucleic acid “produces a detectable signal upon cleavage of the detector nucleic acid by the effector protein upon hybridization of the guide nucleic acid to the segment of the target nucleic acid”. Accordingly, enablement of the claimed kit turns on whether one of ordinary skill in the art could make and use a kit comprising just any “guide nucleic acid…that binds to an effector protein comprising a single RuvC” to achieve trans-cleavage of a detector “nucleic acid” and detection of a target nucleic acid as recited by the claim.

Breadth of the Claims
As discussed above, the claims broadly recite a genus of “an effector protein comprising a single RuvC” and guide nucleic acid that hybridizes to a segment of “an amplification product of the target nucleic acid” and is capable of trans-cleavage of the detector “nucleic acid”. Furthermore, in claim 75, the recitation of a “a guide nucleic acid” that “comprises a region that binds to an effector protein comprising a single RuvC” refers to guide nucleic acids that are capable of binding to any such “effector protein comprising a single RuvC”. The recitation of a target and detector “nucleic acid” further broadly refers to nucleic acid molecules that encompass not only DNA but also RNA.

Guidance of the Specification & State of the Art
The specification explains that “Bacterial adaptive immune systems employ CRISPRs (clustered regularly interspaced short palindromic repeats) and CRISPR-associated (Cas) proteins for RNA-guided nucleic acid cleavage” ([0004]). Regarding the domain architecture of such CRISPR 
Koonin further teaches “the other parts of the Cas9 and Cas12 (the new designation for the type V effectors) proteins from different subtypes show no similarity to one another at the sequence or structure levels. Moreover, the similarity between the RuvC-like domain sequences of different subtypes is low so that they can be recognized as homologs only through the comparison of the conserved catalytic motifs and structures” (page 71, column 2, last paragraph). These teachings indicate that the members of the claimed genus of RNA-guided nucleases comprising a RuvC domain are highly variable in terms of structure and are not predictable based upon other members of the genus.
The specification further attempts to correlate the presence of a RuvC domain to trans-cleavage activity. For example, the specification teaches “The RuvC nuclease is responsible for trans-cleavage of ssDNA” ([00224]). However, the specification describes “Cleavage gels depicting activator-dependent trans-cleavage across type V effector proteins, but not the type II effector SpyCas9” ([0026]). This disclosure indicates that Cas9 proteins, which comprise a RuvC domain, were tested for trans-cleavage activity, but no such activity was detected despite the presence of a RuvC domain. This disclosure further indicates that the mere presence of a RuvC domain in a RNA-guided nuclease as claimed does not reliably result in trans-cleavage activity. It is therefore unpredictable whether any such RNA-guided nuclease comprising a RuvC domain and associated 
The specification further does not provide guidance for using such Cas9 proteins that comprise a RuvC domain to achieve trans-cleavage activity of a detector nucleic acid. For example, the specification does not describe what structural modifications would be required to make to such Cas9 proteins to confer such trans-cleavage activity.
Regarding the recitation of a target and detector “nucleic acid”, which broadly encompasses either DNA or RNA, the specification specifically teaches “LbaCas12a trans-cleavage degrades complementary and non-specific ssDNA, but not ssRNA” ([0031]). The specification further reiterates that LbCas12a is a DNA-activated general DNase and that the RuvC nuclease domain is responsible for activator-dependent, non-specific DNase activity (see [0041] and FIG. 31). This indicates that it would be highly unpredictable whether the genus of any such target or detector “nucleic acid” whose structure is not limited to DNA could be targeted or acted on by trans-cleavage of a Cas12 protein for the detection of a target nucleic acid as claimed. The DNA versus RNA structural specificity of CRISPR effector proteins is further supported by the prior art in Koonin (Koonin et al. (2017) Current Opinion in Microbiology, 37:67-78) who teaches that the target for type II and type V effector proteins is “dsDNA” (see Table 1). The specification provides guidance for using Cas12 proteins to achieve trans-cleavage of non-targeted ssDNA and even dsDNA (see FIG. 16B). However, the specification does not provide guidance for using Cas12 proteins to target and/or achieve trans-cleavage of an RNA molecule. Koonin teaches that CRISPR proteins such as Cas13 effector proteins are capable of targeting and cleaving ssRNA (see Table 1), but such proteins possess HEPN nuclease domains rather than RuvC domains, and thus do not suggest that Cas12 proteins are similarly capable of trans-cleavage of RNA molecules.

Experimentation Required

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 9,790,490) in view of Livak (Livak et al. (1995) PCR Methods and Applications, 4:357-362).
Zhang teaches a kit comprising a vector system encoding a guide RNA comprising a region that binds the type V CRISPR/Cas effector protein Cpf1 (i.e. Cas12a) and a guide sequence that is complementary to a target sequence (column 83, lines 36-50), wherein the target sequence is in a genomic locus of interest (i.e. DNA) (column 86, lines 30-34). Zhang further teaches the in vitro cleavage of a target locus of interest (see column 5, lines 25-35). Zhang further provides guidance for the delivery of RNA molecules (see paragraph spanning columns 111 and 112). Accordingly, Zhang teaches (b) a guide nucleic acid that comprises a region that binds to an effector protein comprising a single RuvC and that hybridizes to a segment of the target nucleic acid.
Zhang does not particularly refer to the guide RNA as in a “kit”. However, the specification does not define the meaning of this term. The term “kit” is interpreted in light of the specification as merely the sum of its contents. Accordingly, since Zhang teaches the guide RNA molecule, this is sufficient to meet the term “kit”.
Zhang does not explicitly teach wherein the kit additionally comprises (b) a detector nucleic acid.
However, Zhang teaches using the guide RNA to alter the transcription of a target gene (column 84, lines 24-36). Zhang later teaches assaying for agent-induced alteration in the level of mRNA transcripts (column 176, lines 39-51). Zhang further teaches that detection of gene expression can be conducted in real time in an amplification assay (i.e. using (a) reagents for amplification) and that such amplified products can be directly visualized with fluorescent DNA-
In addition, Livak describes the use of oligonucleotide probes comprising fluorescent dyes at opposite ends provide a quenched probe system useful for detecting PCR product and nucleic acid hybridization (abstract). Livak teaches that the oligonucleotide probes are single-stranded DNA (see Table 1). Livak further teaches reagents for PCR amplification (see page 358, column 1).
It would have been obvious to one of ordinary skill in the art to have additionally included a fluorescently labeled ssDNA probe and reagents for amplification as described by Livak in combination with the guide RNAs of Zhang because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have done so for the advantage of measuring the expression of the target genes as suggested by Zhang.

Regarding the recitation “A kit for assaying a target nucleic acid in a single volume”, this refers to an intended use of the claimed kit. The rejection above sets forth the obviousness of a kit comprising elements (a), (b), and (c) according to claim 75. Limitations (a), (b), and (c) of claim 75 do not breath life and meaning into the term “a single volume”. The guide nucleic acids of Zhang can be used for the specific gene editing and wherein the detector nucleic acid and reagents for amplification of Livak can be used for the detection of gene expression. However, such reagents could also be used to detect the presence of a target nucleic acid in a single volume, which is sufficient to meet the preamble of the claim.

Regarding the recitation that the detector nucleic acid “produces a detectable signal upon cleavage of the detector nucleic acid by the effector protein upon hybridization of the guide nucleic acid to the segment of the target nucleic acid”, this refers to a functional limitation of the claimed .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-75 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,253,365 in view of Zhang (US 9,790,490).
The patented claims teach a method of detecting a target DNA in a sample, the method comprising contacting the sample with a type V CRISPR/Cas effector protein, guide RNA, and labeled detector DNA and measuring a detectable signal produced by cleavage of the labeled detector DNA by the type V CRISPR/Cas effector protein, thereby detecting the target DNA, which reads on the instant claim limitations. Patented claim 19 further teaches amplifying the target DNA in the sample by loop-mediated isothermal amplification. Accordingly, the patented claims anticipate the instant claims. See additional patented claims for teaches of additional limitations of the instant claims.

Claims 46-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-75 of copending Application No. 16/927,351 in view of Zhang (US 9,790,490).

The copending claims do not teach wherein the guide nucleic acid comprises a nucleotide sequence that hybridizes to a nucleic acid segment of an amplification product of the target nucleic acid or amplifying target nucleic acid in the single volume.
However, the teachings of Zhang regarding the use of reagents for amplification are discussed above.
It would have been obvious to one of ordinary skill in the art to have first amplified the target nucleic acid of the copending claims using reagents for amplification in a single volume and modified the guide RNA of the copending claims to hybridize to a nucleic acid segment of an amplification product of the target nucleic acid because it would have merely amounted to a simple combination of prior art elements according to known method to yield predictable results. The copending claims are directed to a method of detecting a target nucleic acid and PCR amplification products of target nucleic acid are described by Zhang as nucleic acid molecules in need of detection. Accordingly, one of ordinary skill in the art would have been motivated to have applied the method of the copending claims to detect a PCR amplification product because such nucleic acids were in need of detection. It would have been entirely predictable that a PCR amplification product of a target nucleic acid from Zhang could be detected by the method of detecting target nucleic acid as described by the copending claims.
This is a provisional nonstatutory double patenting rejection.

Claims 46-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-99 of copending Application No. 16/262,257 in view of Zhang (US 9,790,490).
The copending claims teach a method for the contacting of a Cas12d polypeptide comprising a guide nucleic acid having a DNA recognition sequence to a reporter and assaying for an output of the reporter (see copending claim 70). The copending claims further teach that the Cas12d polypeptide exhibits trans cleavage activity subsequent to binding to a nucleic acid sequence comprising a sequence that is reverse complementary to the DNA recognition sequence (see copending claim 73). The copending claims further teach wherein the reporter is a nucleic acid comprising a detection moiety (see copending claim 81). These disclosures read on a method of detecting a target nucleic acid in a sample by assaying for the output of a reporter nucleic acid molecule. Copending claim 87 further recites a method of amplifying the target DNA. See additional copending claims for teaches of additional limitations of the instant claims.
The copending claims do not teach wherein the amplifying step occurs in the same volume as the Cas12d polypeptide, guide nucleic acid, and reporter molecule.
However, it would have been obvious to have combined the samples comprising the Cas12d polypeptide, guide nucleic acid, and reporter with the reagents for amplification because it would have merely amounted to a simple combination of elements according to known methods to yield predictable results. The combination of these steps in one sample volume amounts to nothing more than the steps perform separately, which is the amplification of a target nucleic acid and cleavage of a reporter nucleic acid. One of ordinary skill in the art could have combined these steps into one sample volume and it would have been entirely predictable that upon PCR amplification of the target nucleic acid, that the Cas12d polypeptide would have been capable of cleaving the PCR amplification product to which the guide nucleic acid is complementary. One of ordinary skill in the .
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Regarding claim 46, this claim recites "assaying for a signal produced by cleavage of the detector nucleic acid by the effector protein upon hybridization of the guide nucleic acid to the segment of the amplification product of the target nucleic acid in the single volume”, the closest prior art is Zhang (US 9,790,490) who teaches a kit comprising a vector system encoding a guide RNA comprising a region that binds the type V CRISPR/Cas effector protein Cpf1 (i.e. Cas12a) and a guide sequence that is complementary to a target sequence (column 83, lines 36-50), wherein the target sequence is in a genomic locus of interest (i.e. DNA) (column 86, lines 30-34). Zhang further teaches contacting a sample comprising a target DNA with (i) Cpfl (i.e. Cas12a) and (ii) a Cas12a guide RNA for the purposes of cleaving the target DNA molecule (see columns 83-84), Zhang and the prior art as a whole do not teach wherein a type V CRISPR/Cas effector protein such as Cas12a possesses trans-cleavage activity of DNA. Indeed, Abudayyeh (US 2018/0298445, claiming priority to March 15, 2017, April 12, 2017, and October 4, 2017) states "Unlike the DNA endonucleases Cas9 and Cpf1, which cleave only its DNA target, RNA-guided RNases, like C2c2, remains active after cleaving its RNA target" ([0146]), illustrating that the state of the art was that Cpf1 (i.e. Cas12a) cleaves "only its DNA target", thus teaching away from a method of "assaying for a signal produced by cleavage of the detector nucleic acid by the effector protein” as recited by claim 46.
Although it would have been obvious to have additionally combined a labeled detector DNA that is single stranded and does not hybridize with the guide sequence of the guide RNA in the kit of claim 75 as discussed above, Zhang and the prior art do not teach or reasonably suggest "assaying for a signal produced by cleavage of the detector nucleic acid by the effector protein upon 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
March 12, 2021